Exhibit 10.1

LEASE

This LEASE (“Lease”) is entered into as of the 24th day of April, 2007 (the
“Effective Date”) by and between Tarob Court Properties, LLC, a California
limited liability company (“Landlord”), and Dynamic Details, Incorporated
Silicon Valley, a Delaware corporation (“Tenant”) (collectively, the “Parties”).

1. BASIC LEASE TERMS. For purposes of this Lease, the following terms have the
following definitions and meanings:

(a) Landlord’s Address (For Notices):

1096 Pecten Court

Milpitas, CA 95035

Attention: Rod Kalune

or such other place as Landlord may from time to time designate by notice to
Tenant.

(b) Tenant’s Address (For Notices):

1220 N. Simon Circle

Anaheim, CA 92806

Attention: General Counsel

or such other place as Tenant may from time to time designate by notice to
Landlord.

(c) Building: A one (1) story building situated on land described in
Exhibit “A-1” attached hereto (the “Land”) located at 1996 Tarob Court in the
City of Milpitas (“City”), County of Santa Clara (“County”), State of California
(“State”).

(d) Premises: A portion of the Building consisting of approximately 22,376
rentable square feet, as depicted in Exhibit “A-2” attached hereto.

(e) Term: 50 months, commencing on August 1, 2007 (the “Commencement Date”) and
ending on September 30, 2011 (the “Expiration Date”), subject to any Tenant
Extension Option.

(f) Initial Monthly Base Rent:

 

Months

   RSF    Rental Rate    Monthly Base Rent

1 – 2

   22,376    $ 0.00    $ 0.00

3 – 14

   22,376    $ 0.90    $ 20,138.40

15 – 26

   22,376    $ 0.93    $ 20,809.68

27 – 38

   22,376    $ 0.96    $ 21,480.96

39 – 50

   22,376    $ 0.99    $ 22,154.24

(g) Security Deposit: Tenant has deposited with Landlord on the signing of this
Lease $21,145.32 in cash (the “Security Deposit”), as security for the faithful
performance and observance by Tenant of the terms, provisions and conditions of
this Lease. Tenant agrees that in the event of the occurrence of anEvent of
Default, Landlord may use, apply or retain the whole or any part of any cash
Security Deposit to the extent required for the payment of any Monthly Base
Rent, or any other sum as to which Tenant is in default, or for any sum that
Landlord may expend or may be required to expend by reason of the Event of
Default (including any damages or deficiency accrued before or after summary
proceedings or other re-



--------------------------------------------------------------------------------

entry by Landlord). Landlord shall deposit the Security Deposit into an interest
bearing account at a banking organization selected by Landlord. All interest
and/or dividends, if any, accruing on the Security Deposit, shall be added to,
held and included within the term Security Deposit and, provided that no Event
of Default shall occur and be continuing, shall accrue to the account of Tenant.
Landlord shall not be required to credit Tenant with any interest for any period
during which Landlord does not receive interest on the Security Deposit.

(h) Tenant Improvement Allowance: Landlord will contribute $179,000 towards the
cost of performing Tenant improvements.

(i) Permitted Use: General office use, manufacturing processes, warehousing and
any other legally permitted uses under applicable laws, regulations, ordinances
and codes applicable to the use and occupancy of the Premises (collectively,
“Laws”).

(j) Parking: A parking ratio equal to 3.8 per 1,000 rentable square feet in the
Building parking lot for the use of Tenant and its agents, contractors,
employees, representatives, invitees, licensees, subtenants and assignees, free
of charge during the Term of this Lease.

(k) Broker(s): Staubach Bay Area, Inc. (dba The Staubach Company)

(l) Interest Rate: shall mean the lesser of (i) Prime Rate (defined below) and
(ii) the highest rate of interest from time-to-time permitted under applicable
federal and state law. The “Prime Rate” shall mean the per annum interest rate
announced by and quoted in the Wall Street Journal from time to time as the
“prime” or “base rate”.

(m) Exhibits: Exhibits “A-1” through “E-2”, inclusive, which Exhibits are
attached to this Lease and incorporated herein by this reference.

This Section 1 represents a summary of the basic terms and definitions of this
Lease. In the event of any inconsistency between the terms contained in this
Section 1 and any specific provision of this Lease, the terms of the more
specific provision shall prevail.

2. PREMISES AND EXTERIOR AREAS.

(a) Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises. The Premises shall be separately demised from the
remainder of the premises within the Building, and shall have the means of
ingress and egress depicted in Exhibit “A-2” attached hereto. Tenant shall have
entry access to the Building and access to the Premises twenty-four (24) hours
per day, seven (7) days per week year-round.

(b) Mutual Covenants. Landlord and Tenant agree that the letting and hiring of
the Premises is upon and subject to the terms, covenants and conditions
contained in this Lease and each party covenants as a material part of the
consideration for this Lease to keep and perform their respective obligations
under this Lease.

(c) Tenant’s Use of Exterior Areas. During the Term of this Lease, Tenant and
the Tenant Parties (defined below) shall have the nonexclusive right to use in
common with Landlord and other tenants, if any, subject to the terms of this
Lease, the Building and the Land:

(i) All exterior areas situated on the Land, including, without limitation, the
Land’s parking facilities (the “Parking Areas”), trash areas, roadways,
sidewalks, walkways, parkways, driveways, landscaped areas, plaza areas, outdoor
eating areas and similar areas and facilities (collectively, “Exterior Areas”).

 

-2-



--------------------------------------------------------------------------------

(ii) The right to utilize any unutilized conduits in the Premises and the right
to install and maintain conduits, cabling and/or wiring within such conduits and
other conduit and risers previously installed in the Premises for such purposes
or in other commercially feasible locations reasonably approved by Landlord for
power and telecommunications purposes.

(d) Operation of Building and Exterior Areas. Landlord shall operate and
maintain the Building and Exterior Areas in accordance with the standards and
specifications set forth in this Lease and Exhibit “B” attached hereto.

3. TERM. The term of this Lease (“Term”) will be for the period designated in
Section 1(e) above, commencing on the Commencement Date, plus any extensions of
the Term pursuant to any provision of this Lease or any future amendment of this
Lease. If the actual Commencement Date is other than the date specified in the
Basic Lease Terms, the Parties shall enter into a mutually acceptable
commencement date agreement to reflect the actual Commencement Date.

4. POSSESSION.

(a) Delivery of Possession. Upon execution hereof, Landlord shall deliver the
Premises in broom-clean condition, ready for any Tenant improvement work, free
from Hazardous Materials (as defined in Section 6(c) below), in compliance with
all applicable Laws (including without limitation the Americans with
Disabilities Act and all related state and local access laws, regulations and
requirements the “ADA”), in good condition and working order (including without
limitation all Building systems), and with HVAC zones and capacity and
electrical capacity that complies with the requirements of Exhibit “B” attached
hereto. In the event that Landlord fails to deliver keys to and possession of
the Premises to Tenant in accordance with the requirements imposed on Landlord
pursuant to this Lease by the Commencement Date, then Landlord shall pay to
Tenant all rent and costs incurred by Tenant (including without limitation
holdover premiums and penalties) as a result of Landlord’s failure to timely
deliver possession of the Premises in the condition required under this Lease
from the Commencement Date until the date that Landlord actually delivers keys
to and possession of the Premises to Tenant (the “Actual Delivery Date”).
Landlord shall permit Tenant to access the Premises upon execution hereof for
the purposes of making Tenant improvements, installing its furniture, fixtures
and equipment, performing operational testing of equipment, general office use,
manufacturing, warehousing and any other uses or operations relating to Tenant’s
operations. Notwithstanding Tenant’s early possession, Tenant shall not have any
obligation to pay Monthly Base Rent or Utilities Costs until the Commencement
Date, at which time such obligations shall begin to accrue. Pending the delivery
of possession of the Premises to Tenant, Landlord shall not materially modify
the Premises except as necessary to bring the condition of the Premises in
compliance with the requirements of Section 4(b) below and shall maintain same
in substantially the condition that exists as of the date of this Lease,
reasonable and ordinary wear and tear excepted.

(b) Condition of Premises. Landlord hereby represents and warrants to Tenant
that the Premises, the Building (including without limitation all Building
systems) and all Exterior Areas are, and as of the Actual Delivery Date shall
be, (i) in material compliance with all applicable Laws in effect as of the date
of this Lease, including, without limitation, the ADA, the local building
fire/life safety codes, (ii) free of Hazardous Materials, and (iii) in good and
working order. Landlord at its sole cost shall be responsible for (w) correcting
any latent defects in the Building or the other improvements located on the
Land, (x) correcting any breaches of Landlord’s covenants, representations and
warranties set forth in this Section, and (y) completing any modifications to
the Exterior Areas or Building entries, core and shell and Building systems that
may be required by ADA or other applicable Laws. Further, Landlord at its sole
cost shall remove any and all known Hazardous Materials from the Premises prior
to the delivery of possession of the Premises to Tenant. Landlord shall
contribute the amount specified in Section 1(h) towards the costs of performing
Tenant improvements. Subject to Landlord’s covenants imposed by this Section,
Tenant shall accept the Premises in its “as is” condition upon delivery by
Landlord.

 

-3-



--------------------------------------------------------------------------------

5. RENT.

(a) Monthly Base Rent. Subject to the terms of this Lease, Tenant agrees to pay
Landlord the Monthly Base Rent for the Premises in advance on the first day of
each calendar month during the Term without prior notice or demand. If the Term
of this Lease commences or ends on a day other than the first day of a calendar
month, then the rent for such period will be prorated in the proportion that the
number of days this Lease is in effect during such period bears to the number of
days in such month. Except for adjustments to Monthly Base Rent upon the
remeasurement of the Premises pursuant to Section 1(d) above, Monthly Base Rent
is intended to be a gross rental rate and thus shall be inclusive of all
operating expenses, property taxes and all other traditional triple-net
expenses; provided, however, Tenant’s Utility Costs and janitorial services to
the Premises shall not be a component of Monthly Base Rent. Landlord shall pay
all real property taxes and assessments against the Land and the improvements
thereon prior to delinquency. Further, Landlord shall pay all costs and expenses
incurred by Landlord in the performance of Landlord’s obligations under this
Lease (including without limitation its repair and maintenance obligations)
prior to the applicable due date.

(b) Late Payments. Late payments of Monthly Base Rent and/or any item of
additional rent will be subject to interest and a late charge as provided in
Section 19(d) below.

(c) Abatement. Notwithstanding anything to the contrary contained in this Lease,
in the event Tenant’s use of all or a part of the Premises is materially
impaired, for any reason other than the acts or omissions of Tenant or any of
the Tenant Parties (as defined in Section 6(c)(iii) below), such that the
disruption materially and adversely interferes with the conduct of Tenant’s
business in the Premises for twenty-four (24) hours after written notice from
Tenant to Landlord or five (5) days after written notice from Tenant to Landlord
in any twelve (12) month period (such 24-hour period or 5-day period after
written notice from Tenant to Landlord, as applicable, is referred to herein as
the “Eligibility Period”), due to (i) an interruption of utility or mechanical
services to the Premises, (ii) an inability to access the Premises or Parking
Areas, (iii) repairs, maintenance or other work required to be made to the
Premises or Building which are the responsibility of Landlord under this Lease
or which otherwise are performed by or on behalf of Landlord, and/or
(iv) Landlord’s failure to perform repairs, maintenance or other work required
to be made to the Premises or Building which are the responsibility of Landlord
under this Lease or which otherwise are performed by or on behalf of Landlord,
then Tenant shall be entitled to an equitable abatement of Monthly Base Rent and
additional rent under this Lease based upon the portion of the Premises affected
thereby (provided that if the operation of Tenant’s business from the remainder
of the Premises not affected thereby is not reasonably practicable under the
circumstances and Tenant in fact does not operate for business from the
remainder of the Premises, all Monthly Base Rent and additional rent under this
Lease shall be subject to such abatement) from the commencement of the
Eligibility Period until the applicable material impairment is cured. The
provisions of this Section 5(c) shall not, however, apply in the event of a
casualty governed by the provisions of Section 17 below or in the event of a
taking or condemnation governed by the provisions of Section 18 below.

(d) Abated Monthly Base Rent. Notwithstanding anything in this Lease to the
contrary, Tenant’s installments of Monthly Base Rent for the first two (2) full
calendar months of the Term shall be abated in full.

(e) Exclusivity Fee. Landlord acknowledges receipt of Twenty Thousand and no/100
Dollars ($20,000.00) (“Exclusivity Fee”) pursuant to the provisions of that
certain letter of intent for the lease of the Premises dated as of February 16,
2007. Fifty percent (50%) of the Exclusivity Fee shall be applied against
Tenant’s payment of Monthly Base Rent for the third (3rd) month of the Term. The
remaining fifty percent (50%) of the Exclusivity Fee shall be applied against
Tenant’s payment of Base Monthly Rent for the fourth (4th) month of the Term.
Tenant’s payment of Monthly Base Rent during such months shall be the Monthly
Base Rent calculated under Sections 1(g) and 5(a) above, less the portions of
the Exclusivity Fee applied pursuant to this Section 5(e).

 

-4-



--------------------------------------------------------------------------------

6. USE.

(a) Tenant’s Use of the Premises. The Premises may be used for the use or uses
set forth in Section 1(h) only, and Tenant will not use or permit the Premises
to be used for any other purpose without the prior written consent of Landlord,
which consent Landlord shall not unreasonably withhold, condition or delay.

(b) Compliance. At Tenant’s sole cost and expense, Tenant agrees to procure,
maintain all governmental licenses, insurance and permits required for the
proper and lawful conduct of Tenant’s business from the Premises, if any. Tenant
agrees not to use, alter or occupy the Premises or allow the Premises to be
used, altered or occupied in violation of, and Tenant, at its sole cost and
expense, agrees to use and occupy the Premises in compliance with, all
applicable Laws and this Lease. Tenant agrees not to cause, maintain or permit
any nuisance or waste in, on, under or about the Premises. No obligation of
Tenant to comply with Laws shall require Tenant to make any alterations,
additions or improvements to the systems or structure of the Building or any
areas outside the Premises, which obligation shall be performed by Landlord at
its sole cost and expense.

(c) Hazardous Materials

(i) Tenant Hazardous Materials Requirements. Except for ordinary office and
equipment supplies, inventory, raw materials, janitorial and cleaning supplies
and other items typically used by Tenant in its ordinary course of business
(some or all of which may constitute “Hazardous Materials” as defined in this
Lease and are referred to hereinafter as the “Permitted Substances”), Tenant
agrees not to cause or permit any Hazardous Materials to be brought upon,
stored, used, handled, generated, released or disposed of on, in, under or about
the Premises, the Building or the Land by Tenant or the Tenant Parties, without
the prior written consent of Landlord, which consent Landlord may withhold in
its sole and absolute discretion.

(ii) Landlord Hazardous Materials Requirements. Landlord represents and warrants
to Tenant that, to the best of Landlord’s knowledge, there are no Hazardous
Material(s) which are, or have previously been, located in, or about the
Building, the Exterior Areas or the Land. Landlord, at its sole cost and
expense, shall be responsible for the removal of any Hazardous Materials located
in or about the Building or Land as of date that possession of the Premises is
delivered to Tenant. Except as may be in compliance with applicable
Environmental Laws (defined below), Landlord agrees not to cause or knowingly
permit any Hazardous Materials to be brought upon, stored, used, handled,
generated, released or disposed of on, in, under or about the Premises, the
Building, the Exterior Areas or any other portion of the Land by Landlord, its
agents, employees, contractors or representatives (collectively, “Landlord’s
Parties”). Within three (3) business days after Tenant’s request, Landlord shall
deliver to Tenant copies of all property condition reports and investigations
and studies of Hazardous Materials on or about the Land and the Premises that
are in Landlord’s possession, custody or control.

(iii) Hazardous Materials Indemnities. To the fullest extent permitted by law,
Tenant agrees to promptly indemnify, protect, defend and hold harmless Landlord
and Landlord’s partners, officers, directors, employees and agents
(collectively, “Landlord Indemnified Parties”) from and against any and all
claims, damages, judgments, suits, causes of action, losses, liabilities,
penalties, fines, expenses and costs (including, without limitation, clean-up,
removal, remediation and restoration costs, sums paid in settlement of claims,
attorneys’ fees, consultant fees and expert fees and court costs) which arise or
result from Hazardous Materials released on, in, under or about the Building by
Tenant or any of Tenant’s agents, contractors, employees, representatives,
subtenants and assignees (collectively, the “Tenant Parties”). Tenant agrees to
promptly notify Landlord of any release of Hazardous Materials at or around the
Premises, which Tenant becomes aware of during the Term of this Lease, whether
caused by Tenant or any other persons or entities. To the fullest extent
permitted by law, Landlord agrees to promptly indemnify, protect, defend and
hold harmless Tenant and Tenant’s partners, officers, directors, employees,
agents, successors and assigns (collectively, “Tenant Indemnified Parties”) from
and against any and all claims, damages, judgments, suits, causes of action,
losses, liabilities, penalties, fines, expenses and costs (including, without
limitation, clean-up, removal, remediation and restoration

 

-5-



--------------------------------------------------------------------------------

costs, sums paid in settlement of claims, reasonable attorneys’ fees, consultant
fees and expert fees and court costs) which arise or result from the presence of
Hazardous Materials on, in, under or about the Building or any other portion of
the Land which exist prior to the Actual Delivery Date or which are caused by
Landlord or any Landlord Parties.

(iv) Hazardous Materials. As used in this Lease, the term “Hazardous Materials”
shall mean and include any chemical, substance, material, controlled substance,
object, condition, waste, living organism or combination thereof, whether solid,
semi-solid, liquid or gaseous, which is or may be hazardous to human health or
safety or to the environment due to its radioactivity, ignitability,
corrosivity, reactivity, explosivity, toxicity, carcinogenicity, mutagenicity,
phytotoxicity, infectiousness or other harmful or potentially harmful properties
or effects, including, without limitation, tobacco smoke, petroleum and
petroleum products, asbestos, radon, polychlorinated biphenyls (PCBs),
refrigerants (including those substances defined in the Environmental Protection
Agency’s “Refrigerant Recycling Rule,” as amended from time to time) and all of
those chemicals, substances, materials, controlled substances, objects,
conditions, wastes, living organisms or combinations thereof which are now or
become in the future listed, defined or regulated in any manner by any
Environmental Law based upon, directly or indirectly, such properties or
effects. As used herein, “Environmental Laws” means any and all federal, state
or local environmental, health and/or safety-related laws, regulations,
standards, decisions of courts, ordinances, rules, codes, orders, decrees,
directives, guidelines, permits or permit conditions, currently existing and as
amended, enacted, issued or adopted in the future which are or become applicable
to Tenant, the Premises or the Land.

(v) Survival. The provisions of this Section 6(c) shall survive the expiration
of earlier termination of this Lease.

7. NOTICES. Any notice required or permitted to be given hereunder must be in
writing and may be given by personal delivery (including delivery by reputable
overnight courier) or by mail, if sent by registered or certified mail. Notices
to Tenant shall be sufficient if delivered to Tenant at the address designated
in Section 1(b) and notices to Landlord shall be sufficient if delivered to
Landlord at the address designated in Section 1(a). Either party may specify a
different address for notice purposes by written notice to the other. Notice
shall be deemed to be received upon the earlier of (a) actual receipt or refusal
of delivery or (b) (i) if by reputable overnight courier, one (1) business days
after deposit with delivery expenses prepared and addressed as provided above or
(ii) five (5) business days after deposit with the U.S. Postal Service, postage
prepaid and addressed as provided above.

8. BROKERS. The Parties acknowledge that the only broker who negotiated this
Lease is stated in Section 1(j) (the “Broker”). Tenant shall be responsible for
the commissions payable to such Broker in connection with this Lease in
accordance with separate commission agreements between Tenant and such Broker.
Each party represents and warrants to the other, that, to its knowledge, no
other broker, agent or finder (a) negotiated or was instrumental in negotiating
or consummating this Lease on its behalf, and (b) is or might be entitled to a
commission or compensation in connection with this Lease. Landlord shall
promptly indemnify, protect, defend and hold Tenant harmless from and against
any and all claims, damages, judgments, suits, causes of action, losses,
liabilities, penalties, fines, expenses and costs (including attorneys’ fees and
court costs) in connection with (i) any failure or alleged failure by Landlord
to pay commissions payable to the Brokers, (ii) any failure or alleged failure
by Landlord to pay fees or commissions related to with Landlord’s acquisition of
the Land and/or (iii) any broker, agent or finder alleging representation of or
agreement with Landlord in connection with this Lease. Tenant shall promptly
indemnify, protect, defend and hold Landlord harmless from and against any and
all claims, damages, judgments, suits, causes of action, losses, liabilities,
penalties, fines, expenses and costs (including attorneys’ fees and court costs)
that may be asserted or brought by any broker, agent or finder alleging
representation of or agreement with Tenant in connection with this Lease. The
foregoing indemnities shall survive the expiration or earlier termination of
this Lease.

 

-6-



--------------------------------------------------------------------------------

9. SURRENDER; HOLDING OVER.

(a) Surrender. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, shall not constitute a merger, and shall, at the
option of Landlord, operate as an assignment to Landlord of any or all subleases
or subtenancies. Upon the expiration or earlier termination of this Lease,
Tenant agrees to peaceably surrender the Premises to Landlord broom clean and in
reasonably good repair and condition, ordinary wear and tear and casualty damage
excepted, with all of Tenant’s personal property removed from the Premises and
all damage caused by such removal repaired. Tenant shall not be required to
remove any Permitted Alterations or any other Alterations approved by Landlord
upon the expiration or earlier termination of this Lease. Upon surrender of the
Premises, ownership of such Permitted Alterations and Tenant improvements shall
be transferred to Landlord, and Tenant agrees to execute all necessary
documentation to evidence such transfer at such time.

(b) Holding Over. Tenant will not be permitted to hold over possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, which consent Landlord may withhold in its
sole and absolute discretion. If Tenant holds over after the expiration or
earlier termination of the Term, Landlord may, at its option, treat Tenant as a
tenant at sufferance only, and such continued occupancy by Tenant shall be
subject to all of the terms, covenants and conditions of this Lease, so far as
applicable, except that the Monthly Base Rent for any such holdover period shall
be (i) the same Monthly Base Rent in effect under this Lease immediately prior
to such holdover during the first ninety (90) days of holdover, and
(ii) thereafter one hundred twenty five percent (125%) of the Monthly Base Rent
in effect under this Lease immediately prior to such holdover. Notwithstanding
anything in this Lease to the contrary, Tenant shall not be liable for any
consequential, punitive or other damages caused by any holdover.

10. TAXES ON TENANT’S PROPERTY. Tenant agrees to pay before delinquency, all
taxes and assessments levied against Tenant’s personal property located at the
Premises.

11. ALTERATIONS. Tenant may, at its sole cost and expense, make alterations,
additions, improvements and decorations (including, without limitation, wall
coverings, window coverings, floor coverings and other finishes) to the Premises
(collectively, “Alterations”) subject to and upon the following terms and
conditions:

(a) Permitted Alterations. Except for Permitted Alterations (defined below),
Tenant shall not perform any Alterations in the Premises or the Land without the
prior written consent of Landlord, which shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, Tenant may without the
prior written consent of Landlord, but upon prior notice to Landlord, replace
carpeting, floor coverings and/or wall coverings; repaint walls and make the
Alterations described in Exhibit “C” attached hereto; and make other Alterations
that do not (i) materially and adversely affect the Building’s structure,
equipment, services or systems, or the proper functioning thereof;
(ii) materially and adversely affect the outside appearance or character of the
Building; or (iii) cost more than One Hundred Thousand and No/100ths
Dollars ($100,000.00) per project (exclusive of the cost of carpeting, painting,
floor coverings, wall coverings and/or Alterations described in Exhibit “C”)
(collectively, “Permitted Alterations”).

(b) Landlord’s Approval. Before proceeding with any Alterations other than
Permitted Alterations, Tenant must first obtain Landlord’s written approval of
the plans, specifications and working drawings for such Alterations, which
approval Landlord will not unreasonably withhold, condition or delay as long as
(i) Tenant delivers to Landlord notice and a copy of any final plans,
specifications and working drawings for any such Alterations at least ten (10)
days prior to commencement of the work thereof, and (ii) the other conditions of
this Section 11 are satisfied. Landlord shall approve or be deemed to have
approved all such requests for approval within twenty (20) days after request
therefor. Landlord may not condition its consent to Alterations on the removal
of such Alterations upon the expiration of the Term.

(c) Contractors. Before proceeding with any Alterations, Tenant agrees to
provide Landlord with ten (10) days prior written notice and Tenant’s
contractors must obtain and maintain, on behalf of Tenant and at Tenant’s sole
cost and expense all necessary governmental permits and approvals for the

 

-7-



--------------------------------------------------------------------------------

commencement and completion of such Alterations. Throughout the performance of
any Alterations, Tenant agrees to obtain, or cause its contractors to obtain,
workers compensation insurance and general liability insurance in compliance
with the provisions of Section 16 of this Lease.

(d) Manner of Performance. All Alterations must be performed: (i) substantially
in accordance with the approved plans, specifications and working drawings (if
applicable); (ii) in a lien-free and first-class and workmanlike manner; and
(iii) in compliance with all applicable Laws.

(e) Ownership. All Alterations will become the property of Landlord and will
remain upon and be surrendered with the Premises and become the property of the
Landlord at the end of the Term of this Lease. Tenant shall have no obligation
to remove upon termination of the Lease any tenant improvements constructed by
Landlord or another tenant prior to the Effective Date, any Alterations to which
Landlord does not require removal in writing concurrently with its approval of
working drawings, or any Permitted Alterations. If Landlord requires Tenant to
remove any Alterations pursuant to this Section 11(e), Tenant, at its sole cost
and expense, shall remove the identified Alterations on or before the expiration
or earlier termination of this Lease and repair any damage to the Premises
caused by such removal and return the Premises back to the substantially the
same condition as when originally received by Tenant, normal wear and tear and
casualty excepted.

(f) Personal Property. All articles of personal property owned by Tenant or
installed by Tenant at its expense in the Premises (including Tenant’s business
and trade fixtures, furniture, movable partitions, raised floors, and equipment
such as telephones and switches, copy machines, computer terminals,
refrigerators, supplemental HVAC units and facsimile machines) will be and
remain the property of Tenant, and must be removed by Tenant from the Premises,
at Tenant’s sole cost and expense, on or before the expiration or earlier
termination of this Lease. Tenant agrees to repair any damage caused by such
removal at its cost on or before the expiration or earlier termination of this
Lease.

12. REPAIRS.

(a) Landlord’s Obligations. Landlord agrees at its sole expense to repair and
maintain or cause to be repaired or maintained in a manner consistent with
first-class buildings with similar physical characteristics in Santa Clara
County, California, but in no event to a lesser standard than described in
Exhibit “B” attached hereto, the structural portions of the Building (including
the shell and core), the plumbing, heating, ventilating, air conditioning and
electrical systems for the Building, all Exterior Areas, and shall make all
necessary and customary capital repairs and replacements involving structure and
building/operational systems of the Building, including, without limitation, the
foundations, roof, walls and major building systems, unless such maintenance and
repairs are caused by the act, neglect or omission of any duty by Tenant or the
Tenant Parties under this Lease, in which case, subject to the provisions of
Sections 16(c) and 17 of this Lease, Landlord shall perform such repairs at
Tenant’s sole cost and expense, which amounts shall be reimbursed to Landlord
within thirty (30) days after Landlord’s written demand therefor.

(b) Tenant’s Obligations. Subject to Landlord’s repair and maintenance
obligations under Section 12(a) above and Exhibit “B” attached hereto, Tenant
agrees to keep, maintain and preserve the Premises in good condition and repair
(reasonable wear and tear, damage by casualty event, Landlord’s repair and
maintenance obligations under this Lease and/or the negligence or misconduct of
Landlord or Landlord’s Parties excepted). Tenant agrees to cause any mechanics’
liens or other liens arising as a result of work performed by Tenant or at
Tenant’s direction (but excluding work performed by Landlord or any of
Landlord’s Parties) to be eliminated as provided in Section 13 below.

(c) Self-Help. Notwithstanding anything to the contrary contained in this Lease,
Landlord agrees that if Landlord fails to perform any under this Lease which it
is obligated to perform (including without limitation Landlord’s repair and
maintenance obligations) within the time periods set forth in Section 20 below,
then Tenant shall be permitted to perform such obligations on Landlord’s behalf
in the Premises, provided Tenant first delivers to Landlord an additional
two (2) business days prior written notice that Tenant will be performing such
obligations, and provided further that Landlord fails to commence to perform
such

 

-8-



--------------------------------------------------------------------------------

obligations within such additional two (2) business day period and diligently
prosecute such work to completion. Notwithstanding the foregoing, if the nature
of the unperformed obligation is such that a bona fide emergency involving an
immediate and imminent danger to life, health or property or material
interference with Tenant’s business exists, the foregoing time periods and those
set forth in Section 20 shall be reasonably reduced based upon such emergency
circumstances. All contractors engaged by Tenant pursuant to this Section shall
be subject to Landlord’s reasonable approval, and Landlord agrees to approve or
reject any contractor proposed to be used by Tenant within twenty-four (24)
hours of receipt of Tenant’s notice, provided that if a proposed contractor is
licensed and reputable, and all requisite permits have been obtained for the
desired work, then Landlord shall be deemed to have given its approval of the
proposed contractor. Landlord agrees to promptly reimburse Tenant following the
receipt of a written statement of all reasonable and actual costs incurred by
Tenant in performing such obligations on behalf of Landlord together with
interest at the Interest Rate. If Landlord fails or refuses to so reimburse
Tenant within thirty (30) days after demand for same, then commencing as of the
expiration of said thirty (30) day period, Tenant shall have the right to offset
the cost of performing any such obligations together with interest at the
Interest Rate from date such costs are incurred by Tenant, against rental or
other charges payable under this Lease, and Tenant shall have the right to
pursue any other remedies against Landlord available to it for failure by
Landlord to timely make such payment, subject to the limitations contained in
this Lease. Subject to the foregoing offset right, nothing contained in this
Section shall be interpreted to mean that Tenant shall be excused from paying
rent or any other amount due under this Lease when due in the event of any
alleged default by Landlord.

13. LIENS. Tenant agrees not to permit any mechanic’s, materialmen’s or other
liens to be filed against all or any part of the Land, the Building or the
Premises, nor against Tenant’s leasehold interest in the Premises, by reason of
or in connection with any repairs, alterations, improvements or other work
contracted for or undertaken by Tenant or any other act or omission of Tenant or
the Tenant Parties. Landlord will have the right at all reasonable times to post
on the Premises and record any notices of non-responsibility which it deems
necessary for protection from such liens. If any such liens are filed, Tenant
will, at its sole cost, promptly cause such liens to be released of record or
bonded so that it no longer affects title to the Land, the Building or the
Premises.

14. ENTRY BY LANDLORD. Landlord and its employees and agents will have the right
to enter the Premises upon at least forty-eight (48) hours prior written notice
to Tenant, to (i) perform maintenance and repairs required to be performed by
Landlord under this Lease, (ii) show the Premises to prospective purchasers and
prospective lenders and/or, (iii) during the last nine (9) months of the Term
only, show the Premises to prospective tenants. In exercising such entry rights,
Landlord will use commercially reasonable efforts to minimize, as reasonably
practicable, the interference with Tenant’s business, and will provide Tenant
with reasonable advance notice of any such entry (except in emergency
situations). Landlord, in exercising its rights under this Lease, (i) shall not
interfere with access to the Premises or Tenant’s use and enjoyment of the
Premises, the Parking Areas and/or the Exterior Areas, (ii) shall in no event
have access to Tenant’s designated secure area except in the case of an
emergency, and (iii) shall repair, restore and redecorate any damage to the
Premises caused by or at the direction of Landlord in exercising such rights.

15. UTILITIES AND SERVICES. The Parties acknowledge and agree that the Premises,
the Building and the Common Areas are not separately metered. Accordingly, the
Parties have agreed to apportion expenses for electricity, water, sewer, gas and
other utility services used or consumed at the Building in accordance with the
provisions of this Section.

(a) Electricity.

(i) Landlord shall cause all invoices for electricity consumed at the Building
and the Common Areas to be sent directly to Tenant by the public utility or
other company providing electricity to the Building and the Common Areas (the
“Electricity Provider”). Tenant shall pay directly to the Electricity Provider
such invoiced amounts when due. If requested in writing by Landlord, Tenant
shall make available to Landlord evidence of payment of such invoices. The
Electricity Provider may not be

 

-9-



--------------------------------------------------------------------------------

changed during the Term by Landlord without the prior written consent of Tenant,
which consent may be withheld in Tenant’s sole and absolute discretion.

(ii) Landlord and Tenant estimate that the average monthly value of electricity
consumed by the portion of the Building located outside of the Premises is Two
Thousand Five Hundred Seventy-Eight Dollars ($2,578.00) per month (the
“Estimated Electricity Allocation”). The Estimated Electricity Allocation shall
remain fixed and shall not be subject to adjustment, except in accordance with
subparts (iii) or (iv) below. Tenant shall invoice Landlord monthly for the
Estimated Electricity Allocation, which invoice shall include a copy of the
invoice from the Electricity Provider for such period.

(iii) Notwithstanding anything in this Lease to the contrary, the Estimated
Electricity Allocation shall be subject to adjustment if the Net Electricity
Rate (defined below) increases or decreases during the Term. As used herein, the
“Net Electricity Rate” shall mean the overall amount invoiced by the Electricity
Provider for electricity consumption at the Building and the Common Areas over
the entire invoice period (including all taxes, fees and other surcharges on
such invoice, but excluding any separate mark-up imposed by Landlord or Tenant)
divided by the kilowatt hours consumed at the Premises during such invoice
period. The Estimated Electricity Allocation specified in subpart (ii) above is
based on a Net Electricity Rate of $0.135 per kilowatt hour for the months of
November through April and $0.190 per kilowatt hour for the months of May
through October (the “Initial Net Electricity Rate”). The amount of the
Estimated Electricity Allocation shall be adjusted proportionately to any
increases or decreases in the applicable Net Electricity Rate.

(iv) If either Landlord or Tenant determines that the usage of electricity in
the Building, the Common Areas or the Premises at any time during the Term has
changed in such a manner that makes the Estimated Electricity Allocation
inequitable or unjust, then written notice shall be delivered to the other Party
(the “Initial Electricity Notice”) and the Parties shall negotiate in good faith
to develop an alternative means of allocating electrical consumption for the
Building and the Premises between Landlord and Tenant, it being the intent of
the Parties that Landlord shall be responsible for electrical consumption in all
Common Areas and all portions of the Building other than the Premises (the
“Landlord Portion”), with Tenant to be responsible for all electricity
consumption in the Premises (the “Tenant Portion”). If, notwithstanding such
negotiations, Landlord and Tenant have not agreed upon a reallocation of the
Estimated Electricity Allocation within thirty (30) days after the commencement
of such negotiations, then either Party may deliver notice to the other Party of
its intent to engage an electrical engineer to determine the electrical load and
usage of the Premises relative to the remainder of the Building. Such electrical
engineer shall be reasonably acceptable to the other Party, have a bachelor’s or
greater degree in an engineering discipline from an accredited university, at
least five (5) years of experience in performing similar calculations and
analysis, and be independent of Landlord and Tenant (i.e. has not been engaged
by Landlord, Tenant or their respective constituents or affiliates, during the
past five (5) years). Prior to engaging the electrical engineer, Landlord and
Tenant each shall specify in writing its best and final estimate (each, the
“Final Estimate”) of a revised Estimated Electrical Allocation for the Landlord
Portion and the Tenant Portion as a percentage of overall electrical use for the
entire Building and Common Areas. The electrical engineer shall perform a survey
of the Building, the Premises and the Common Areas, giving due consideration to
anticipated fluctuations in usage over a full calendar year. Based on such
survey, the electrical engineer shall calculate the Landlord Portion and the
Tenant Portion (the “Engineer’s Calculation”). A copy of such survey and the
Engineer’s Calculation shall be provided to Landlord and Tenant. If Landlord’s
Final Estimate is closer to the Engineer’s Calculation than Tenant’s Final
Estimate, then Tenant shall bear the reasonable costs and expenses of the
electrical engineer in performing the survey and Engineer’s Calculation. If
Tenant’s Final Estimate is closer to the Engineer’s Calculation than Landlord’s
Final Estimate, then Landlord shall bear the reasonable costs and expenses of
the electrical engineer in performing the survey and the Engineer’s Calculation.
Effective as of the date of the Initial Electricity Notice, the Estimated
Electricity Allocation shall be revised to the Engineer’s Calculation for both
the Landlord Portion and the Tenant Portion. Unless the Estimated Electricity
Allocation is subsequently revised pursuant to changes in the Net Electricity
Rate as provided in subpart (iii) above or subsequent revisions of the Estimated
Electricity Allocation in accordance with the provisions of this subpart (iv),
all future payments of the Estimated Electricity Allocation shall use the
Engineer’s Calculation and all payments of the Estimated Electricity Allocation
from the Initial Electricity

 

-10-



--------------------------------------------------------------------------------

Notice date until the date of the issuance of the Engineer’s Calculation shall
be revised consistent with the Engineer’s calculation, with Landlord to pay any
additional amount owing to Tenant or Tenant to issue a refund to Landlord, as
may be applicable, within thirty (30) days after the date of the Engineer’s
Calculation.

(b) Other Utilities. Tenant shall reimburse Landlord for Tenant’s pro rata share
of water, sewer, gas and other utility services used or consumed at the Building
(collectively, the “Other Utilities”). Landlord shall invoice Tenant for the
cost of Other Utilities not more frequently than monthly, with Tenant to pay
Landlord an amount equal to Tenant’s pro rata share of the actual amount
invoiced to Landlord by the utility supplier(s) providing the Other Utilities,
without mark-up, uplift or surcharge by Landlord. As used herein, Tenant’s pro
rata share shall be a percentage equal to the gross square footage of the
Premises divided by the gross square footage of the Building. Notwithstanding
the foregoing, if the use of the Premises or the remainder of the Building is
changed or modified in such a manner that materially affects the consumption of
Other Utilities or the apportionment of costs for Other Utilities pursuant to
this Section, then Tenant’s pro rata share shall be equitably modified to
reflect the estimated actual usage of Other Utilities by the Premises relative
to the remainder of the Building.

(c) Utilities Invoices. All invoices for electricity and Other Utilities
reimbursement issued pursuant to this Article (collectively, “Utilities Costs”)
shall be due and payable within thirty (30) days after receipt by the applicable
Party. Tenant shall be responsible for Utilities Costs pursuant to the
provisions of this Lease from the date Landlord delivers possession of the
Premises to Tenant and Tenant has accepted such possession until the expiration
or earlier termination of this Lease. If invoices for Utilities Costs for the
first month of such period include Utilities Costs consumed at the Building
prior to Landlord’s delivery of possession of the Premises and acceptance
thereof by Tenant, then such Utilities Costs shall be equitably prorated based
on the number of days in the applicable invoice period.

16. INSURANCE.

(a) Tenant’s Insurance. On or before the earlier to occur of (i) the
Commencement Date, or (ii) the date Tenant commences any work of any type in the
Premises pursuant to this Lease (which may be prior to the Commencement Date),
and continuing throughout the entire Term hereof and any other period of
occupancy, Tenant agrees to keep in full force and effect, at its sole cost and
expense, the following insurance:

(i) Commercial General Liability Insurance or Comprehensive General Liability
Insurance with an aggregate liability amount not less than $5,000,000 combined
single limit for both bodily injury and property damage. At least $1,000,000 of
such coverage shall be provided by a primary liability policy, and any balance
may be provided by a so-called “umbrella” or excess liability policy. If such
primary policy is an aggregate liability limit policy, not less than $500,000 of
such limit per annum shall be available for claims originating at the Premises.

(ii) Workers’ Compensation as required by the laws of the State.

(b) Supplemental Tenant Insurance Requirements.

(i) All policies must be issued by insurers with a policyholder rating of “A”
and a financial rating of “VIII” in the most recent version of Best’s Key Rating
Guide.

(ii) All policies must contain a requirement that the insurer will endeavor to
notify Landlord (and Landlord’s partners, members and property manager and any
mortgagees or ground lessors of Landlord who are named as additional insureds,
if any) in writing not less than ten (10) days prior to any material adverse
change, reduction in coverage, cancellation or other termination thereof. Tenant
agrees to deliver to Landlord, as soon as practicable after placing the required
insurance, but in any event within the time frame specified in
Section 16(a) above, certificate(s) of insurance evidencing the existence of
such insurance and Tenant’s compliance with the provisions of this Section.
Tenant agrees to cause

 

-11-



--------------------------------------------------------------------------------

replacement certificates to be delivered to Landlord not less than ten (10) days
prior to the expiration of any such policy or policies.

(iii) General Liability policies under Section 16(a)(i) must include policy
endorsements naming Landlord (and at Landlord’s request, Landlord’s mortgagees
of which Tenant has been informed in writing) as additional insureds.

(c) Mutual Waiver of Parties. Tenant hereby waives its rights against Landlord
with respect to any claims or damages or losses which are caused by or result
from (a) any occurrence insured against under any insurance policy (other than
the commercial general liability insurance) carried by Tenant pursuant to the
provisions of this Lease and enforceable at the time of such damage or loss, or
(b) any occurrence which would have been covered under any insurance (other than
the commercial general liability insurance) required to be obtained and
maintained by Tenant under this Lease had such insurance been obtained and
maintained as required therein. Landlord hereby waives its rights against Tenant
with respect to any claims or damages or losses which are caused by or result
from (a) any occurrence insured against under any insurance policy (other than
the commercial general liability insurance) carried by Landlord pursuant to the
provisions of this Lease and enforceable at the time of such damage or loss, or
(b) any occurrence which would have been covered under any insurance (other than
the commercial general liability insurance) required to be obtained and
maintained by Landlord under this Lease had such insurance been obtained and
maintained as required therein. The foregoing waivers shall be in addition to,
and not a limitation of, any other waivers or releases contained in this Lease.

(d) Waiver of Insurers. Each party shall cause each insurance policy (other than
the commercial general liability insurance) required to be obtained by it
pursuant to this Lease to provide that the insurer waives all rights of recovery
by way of subrogation against either Landlord or Tenant, as the case may be, in
connection with any claims, losses and damages covered by such policy. If either
party fails to maintain any such insurance required hereunder, such insurance
shall be deemed to be self-insured with a deemed full waiver of subrogation as
set forth in the immediately preceding sentence.

(e) Landlord Insurance. Landlord agrees to carry “all risk” coverage insurance,
having coverage of perils including without limitation fire, windstorm and
vandalism, for the full replacement cost of the Building excluding excavation,
footings, foundations and any Alterations which Tenant is required to insure
pursuant to the terms of this Lease. Further, Landlord shall carry Commercial
General Liability Insurance or Comprehensive General Liability Insurance with an
aggregate liability amount not less than $1,000,000 combined single limit for
both bodily injury and property damage, including blanket broad form property
damage, personal injury, completed operations, products liability and host
liquor liability (or liquor liability, if applicable). At least $1,000,000 of
such coverage shall be provided by a primary liability policy, and any balance
may be provided by a so-called “umbrella” or excess liability policy. If such
policy is an aggregate liability limit policy, not less than $500,000 of such
limit per annum shall be available for claims originating at the Premises. All
insurance maintained by Landlord pursuant to this Section 16(e) shall comply
with the requirements of Section 16(b) above (with Tenant to be named as
additional insured under such insurance and to receive required notices from
Landlord’s insurer).

(f) Blanket Insurance. Notwithstanding anything to the contrary in this Section,
Tenant’s obligation to obtain and maintain the insurance required hereunder may
be satisfied by obtaining coverage under so-called blanket and excess liability
policies of insurance carried and maintained by Tenant.

17. DAMAGE OR DESTRUCTION.

(a) Partial Destruction. If the Premises, the Building, Alterations or the
Exterior Areas (including Parking Areas) are damaged by fire or other casualty
to an extent not exceeding twenty-five percent (25%) of the rentable square
footage of the Premises, and the damage thereto may be repaired, reconstructed
or restored to substantially its condition immediately prior to such damage
within ninety (90) days from the date of such casualty, then Landlord agrees to
commence and proceed diligently with the work of repair, reconstruction and
restoration and, subject to Tenant’s termination right in Section 17(c) below,
this Lease will continue in full force and effect.

 

-12-



--------------------------------------------------------------------------------

(b) Substantial Destruction. Any damage or destruction to the Premises, the
Building, Alterations or the Exterior Areas (including the Parking Areas) which
Landlord is not obligated to repair pursuant to Section 17(a) above will be
deemed a substantial destruction. In the event of a substantial destruction,
Tenant may elect either to (i) require Landlord to repair, reconstruct and
restore the portion of the Building, the Premises and the Exterior Areas damaged
by such casualty, in which case this Lease will continue in full force and
effect, subject to Tenant’s termination right contained in Section 17(c) below;
or (ii) terminate this Lease effective as of the date of such casualty.

(c) Tenant’s Termination Rights. If Landlord fails to complete its repair,
reconstruction and restoration obligations under Section 17(a) above within
ninety (90) days after the date of the casualty, then Tenant may terminate this
Lease effective upon delivery of written notice to Landlord. If Tenant elects to
require Landlord to repair, reconstruct and restore pursuant to Section 17(b)(i)
above but such restoration has not been completed within ninety (90) days after
the date of the casualty, then Tenant may terminate this Lease effective upon
delivery of written notice to Landlord.

(d) Restoration Obligations. In the event of any damage or destruction of all or
any part of the Premises, Tenant agrees to immediately notify Landlord thereof.
Landlord shall at its expense as provided in Sections 17(a) and 17(b) this
Lease, restore the Premises, the Building, Alterations or the Exterior Areas
(including the Parking Areas) unless this Lease is terminated as permitted in
this Section 17. At Tenant’s expense as provided in this Lease, Tenant shall
restore any Alterations and Tenant’s furniture, fixtures, equipment and other
personal property unless this Lease is terminated as permitted in this
Section 17.

(e) Abatement of Rent. In the event of any damage, repair, reconstruction and/or
restoration described in this Section 17, Monthly Base Rent will be abated or
reduced, as the case may be, from the date of such casualty, in proportion to
the degree to which Tenant’s use of the Premises is impaired during such period
of repair until Landlord completes all repairs to be performed by Landlord under
this Lease and Tenant has been given a reasonable period of time not to exceed
forty-five (45) days to re-fixturize and move back into the Premises.

(f) Damage Near End of Term. Tenant shall have the right to terminate this Lease
if any damage to the Premises occurs during the last twelve (12) months of the
Term of this Lease and Tenant determines that the restoration of such damage
cannot be completed within sixty (60) days after the date of such casualty.

(g) Termination. Upon any termination of this Lease under any of the provisions
of this Section 17, the Parties will be released without further obligation to
the other from the date possession of the Premises is surrendered to Landlord
except for items which have accrued and are unpaid as of the date of termination
and matters which are to survive any termination of this Lease as provided in
this Lease.

18. EMINENT DOMAIN.

(a) Substantial Taking. If the whole of the Premises, or such part of the Land
as shall substantially and adversely interfere with Tenant’s use and occupancy
of the Premises as contemplated by this Lease (including without limitation
Tenant’s use of the Parking Areas), is taken for any public or quasi-public
purpose by any lawful power or authority by exercise of the right of
appropriation, condemnation or eminent domain, or sold to prevent such taking,
then Tenant will have the right to terminate this Lease effective as of the date
possession is required to be surrendered to such authority.

(b) Partial Taking; Abatement of Rent. In the event of a taking of a portion of
the Premises or the Land which does not result in Tenant’s termination of this
Lease pursuant to Section 18(a) above, then Landlord will thereafter proceed to
make a functional unit of the remaining portion of the Premises, and rent will
be abated with respect to the part of the Premises which Tenant is deprived of
on account of such taking.

 

-13-



--------------------------------------------------------------------------------

(c) Condemnation Award. In connection with any taking of the Premises or the
Building, Landlord will be entitled to receive the entire amount of any award
which may be made or given in such taking or condemnation, without deduction or
apportionment for any estate or interest of Tenant, it being expressly
understood and agreed by Tenant that no portion of any such award will be
allowed or paid to Tenant for any so-called bonus or excess value of this Lease,
and such bonus or excess value will be the sole property of Landlord; provided,
however, solely Tenant shall be entitled to receive an award with respect to
Tenant’s personal property, fixtures and Alterations to the Premises. Tenant
agrees not to assert any claim against Landlord or the taking authority for any
compensation because of such taking (including any claim for bonus or excess
value of this Lease); provided, however, if any portion of the Premises is
taken, Tenant will have the right to recover from the condemning authority (but
not from Landlord) any compensation as may be separately awarded or recoverable
by Tenant for the taking of Tenant’s Alterations, furniture, fixtures, equipment
and other personal property within the Premises, for Tenant’s relocation
expenses, for any loss of goodwill or other damage to Tenant’s business by
reason of such taking, and any other damages that may be recovered under the
laws of the State.

(d) Temporary Taking. In the event of taking of the Premises or any part thereof
for temporary use, (i) this Lease will remain unaffected thereby and Monthly
Base Rent will abate for the duration of the taking in proportion to the extent
Tenant’s use of the Premises is interfered with, and (ii) Landlord will be
entitled to receive such portion or portions of any award made for such use. For
purpose of this Section, a temporary taking shall be defined as a taking for a
period of ninety (90) days or less.

19. DEFAULTS AND REMEDIES.

(a) Defaults. The occurrence of any one or more of the following events will be
deemed a “Default” by Tenant:

(i) The failure by Tenant to make any payment of rent or additional rent or any
other payment required to be made by Tenant hereunder, as and when due, where
such failure continues for a period of ten (10) business days after written
notice thereof from Landlord to Tenant.

(ii) The failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in Section 19(a)(i) above, where such failure continues
(where no other period of time is expressly provided) for a period of
thirty (30) days after written notice thereof from Landlord to Tenant. If the
nature of Tenant’s Default is such that more than thirty (30) days are
reasonably required for its cure, then Tenant will not be deemed to be in
Default if Tenant commences such cure within such thirty (30) day period and
thereafter diligently prosecutes such cure to completion.

(iii) (a) The making by Tenant of any general assignment for the benefit of
creditors; (b) the filing by or against Tenant of a petition to have Tenant
adjudged a bankrupt or a petition for reorganization or arrangement under any
law relating to bankruptcy (unless, in the case of a petition filed against
Tenant, the same is dismissed within sixty (60) days); (c) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within sixty (60) days; or (d) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease where such seizure
is not discharged within sixty (60) days.

(b) Landlord’s Remedies.

(i) Termination. Upon the occurrence of a Default, Landlord may, at its option,
terminate this Lease by written notice to Tenant and recover possession of the
Premises. Following such termination, Landlord may recover from Tenant damages
arising from the Default and the termination of this Lease, including without
limitation the following: (i) the Worth at the Time of Award of the
unpaid Monthly Base Rent which had been earned at the time of termination; plus
(ii) the Worth at the Time of Award of the amount by which the unpaid Monthly
Base Rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could

 

-14-



--------------------------------------------------------------------------------

have been reasonably avoided; plus (iii) the Worth at the Time of Award of the
amount by which the unpaid Monthly Base Rent for the balance of the Term after
the time of award exceeds the amount of such rental loss that Tenant proves
could be reasonably avoided; plus (iv) any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant’s failure to perform
its obligations under this Lease or which in the ordinary course of things would
be likely to result therefrom. As used in subsections (i) and (ii) above, the
“Worth at the Time of Award” shall be computed by allowing interest at the
Interest Rate. As used in subsection (a)(iii) above, the “Worth at the Time of
Award” shall be computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).

(ii) Civil Code Section 1951.4. Upon the occurrence of a Default, Landlord may,
at its option, exercise the remedy described in California Civil Code 1951.4
(Landlord may continue the lease in effect after lessee’s breach and abandonment
and recover rent as it becomes due, if lessee has the right to sublet or assign,
subject only to reasonable limitations).

(c) Landlord’s Remedies; Performance for Tenant. All covenants and agreements to
be performed by Tenant under any of the terms of this Lease are to be performed
by Tenant at Tenant’s sole cost and expense and, except as expressly provided in
this Lease, without any abatement of rent. If Tenant fails to pay any sum of
money owed to any party other than Landlord, for which it is liable under this
Lease, or if Tenant fails to perform any other act on its part to be performed
hereunder, and such failure constitutes a Default by Tenant, Landlord may,
without waiving or releasing Tenant from its obligations, but shall not be
obligated to, make any such payment or perform any such other act to be made or
performed by Tenant. Tenant agrees to reimburse Landlord upon demand for all
sums so paid by Landlord and all necessary incidental costs, together with
interest thereon at the Interest Rate, from the date of such payment by Landlord
until reimbursed by Tenant. This remedy shall be in addition to any other right
or remedy of Landlord set forth in this Section.

(d) Late Payment. If Tenant fails to pay any installment of rent within ten (10)
days of when due or if Tenant fails to make any other payment for which Tenant
is obligated under this Lease within ten (10) days of when due, such late amount
will accrue interest at the Interest Rate and Tenant agrees to pay Landlord as
additional rent such interest on such amount from the date such amount becomes
due until such amount is paid. In addition, Tenant agrees to pay to Landlord
concurrently with such late payment amount, as additional rent, a late charge
equal to two percent (2%) of the amount due to compensate Landlord for the extra
costs Landlord will incur as a result of such late payment. Acceptance of any
such interest and late charge will not constitute a waiver of the Tenant’s
Default with respect to the overdue amount, or prevent Landlord from exercising
any of the other rights and remedies available to Landlord. Notwithstanding the
foregoing, for the first two (2) monetary delinquencies in any calendar year,
Tenant shall be entitled to receive written notice and five (5) business days
from receipt of such notice to cure such monetary delinquency before Landlord
may assess any interest or late charges under this Lease.

(e) Rights and Remedies Cumulative. All rights, options and remedies of Landlord
and Tenant contained in this Lease will be construed and held to be cumulative,
and no one of them will be exclusive of the other, and except as otherwise
expressly stated in this Lease, Landlord and Tenant shall have the right to
pursue any one or all of such remedies or any other remedy or relief which may
be provided by law or in equity, whether or not stated in this Lease. Nothing in
this Section will be deemed to limit or otherwise affect each party’s
indemnification of the other pursuant to any provision of this Lease.

20. LANDLORD’S DEFAULT. Landlord shall be in default under this Lease if
Landlord fails to perform any of its obligations under this Lease within
thirty (30) days after the receipt of written notice from Tenant specifying in
detail Landlord’s failure to perform; provided however, that if the nature of
Landlord’s obligation is such that more than thirty (30) days are required for
performance, then Landlord shall have an additional reasonable period of time to
cure such default provided that Landlord commences such performance within such
thirty (30) day period and thereafter diligently pursues the same to completion.
Upon any default by Landlord, Tenant may exercise any of its rights provided at
law or in equity.

 

-15-



--------------------------------------------------------------------------------

21. ASSIGNMENT AND SUBLETTING.

(a) Restriction on Transfer. Tenant shall have the right subject to Landlord’s
consent, which shall not be unreasonably withheld or delayed, to sublease or
assign (any such assignment, encumbrance, sublease or the like will sometimes be
referred to as a “Transfer”), any portion of the Premises, and any portion of
any space subsequently leased, at any time during the Term of the Lease and the
Option Term. Landlord shall not have the right to recapture the Premises.

(b) Non-Transfers. Notwithstanding the provisions of this Section 21 to the
contrary, for purposes of this Section 21, a reorganization, merger, sale,
partnership change, assignment, transfer or hypothecation of any partnership or
other ownership interest in Tenant shall not be deemed a Transfer under the
Lease or require the prior written consent of Landlord. The use by or the
assignment or subletting of all or a portion of the Premises to any subsidiary
or Affiliate of Tenant shall not constitute a Transfer under this Lease or
require the prior written consent of Landlord. For purposes of this Lease, an
“Affiliate” of any entity shall mean another entity which controls, is
controlled by, or is under common control with such entity.

(c) Transfer Notice. If Tenant desires to effect a Transfer, then at least
ten (10) days prior to the date when Tenant desires the Transfer to be effective
(the “Transfer Date”), Tenant agrees to give Landlord a notice (the “Transfer
Notice”), stating the name, address and business of the proposed assignee,
sublessee or other transferee (sometimes referred to hereinafter as
“Transferee”), reasonable information (including references) concerning the
ownership, and financial condition of the proposed Transferee, the Transfer
Date, any ownership or commercial relationship between Tenant and the proposed
Transferee, and the consideration and all other material terms and conditions of
the proposed Transfer, all in such detail as Landlord may reasonably require.
Within ten (10) business days of Landlord’s receipt of any Transfer Notice, and
Landlord will elect in writing to do one of the following (i) consent to the
proposed Transfer; or (ii) refuse such consent, which refusal shall be on
reasonable grounds (set forth in reasonable detail in such notice of election).

(d) Miscellaneous. Any Transferee of Tenant shall deliver to Landlord a true
copy of the fully executed instrument of assignment, sublease, transfer or
hypothecation, and, in the case of an assignment, an agreement executed by the
Transferee whereby the Transferee assumes and agrees to be bound by all of the
terms and provisions of this Lease and to perform all of the obligations of
Tenant hereunder. If Tenant enters into a Transfer in accordance with this
Section 21, Landlord shall also simultaneously execute and deliver a recognition
agreement in commercially reasonable form pursuant to which Landlord shall agree
that in the event Tenant defaults under the Lease, the Transfer shall be
recognized as a direct lease between Landlord and the Transferee on the terms
and conditions of this Lease. Tenant shall not be released from its obligation
in the event of an assignment of the Lease absent a further written agreement.

22. SUBORDINATION.

(a) Current Lienholders. Prior to the Commencement Date, Landlord shall provide
Tenant with a Subordination, Non-Disturbance and Attornment Agreement (“SNDA”)
substantially in the form attached hereto as Exhibit “D” from any ground
lessors, mortgage holders or lien holders (each, a “Superior Mortgagee”) then in
existence. In the event that Landlord fails to provide an SNDA substantially in
the form of Exhibit “D” from each Superior Mortgagee within the time frame set
forth in this Section, Tenant shall have the right, in addition to its other
rights and remedies hereunder or otherwise available at law or in equity,
exercisable at any time thereafter, to terminate this Lease (subject to an
additional ten (10) day prior notice) or to toll the Commencement Date and the
commencement of the Term until such time as Tenant has received an SNDA in the
form of Exhibit “D” attached hereto executed by each of the Superior Mortgagees.

(b) Future Liens. Tenant agrees to subordinate this Lease and its interest in
the Premises and the Land to the lien of any Superior Mortgagee who comes into
existence at any time prior to the expiration of the

 

-16-



--------------------------------------------------------------------------------

Term, provided that such subordination is conditioned upon the Superior
Mortgagee’s delivery to Tenant of an executed SNDA substantially in the form of
Exhibit “D”.

23. ESTOPPEL CERTIFICATE.

(a) Tenant’s Obligations. Within ten (10) business days following any written
request which Landlord may make from time to time, Tenant agrees to execute and
deliver to Landlord a statement, in a form substantially similar to the form of
Exhibit “E-1” attached hereto or as may reasonably be required by Landlord’s
lender, certifying to Tenant’s actual knowledge (subject to any applicable
exceptions set forth in such statement): (i) the Commencement Date of this
Lease; (ii) the fact that this Lease is unmodified and in full force and effect
(or, if there have been modifications, that this Lease is in full force and
effect, and stating the date and nature of such modifications); (iii) the date
to which the rent and other sums payable under this Lease have been paid;
(iv) that, to the best of Tenant’s knowledge, there are no current Defaults
under this Lease by Landlord except as specified in Tenant’s statement; and
(v) such other matters reasonably requested by Landlord. Landlord and Tenant
intend that any statement delivered pursuant to this Section may be relied upon
by any mortgagee, beneficiary, purchaser or prospective purchaser of the
Building or any interest therein. Without limiting the foregoing, if Tenant
fails to deliver any such statement within such ten (10) business day period,
Landlord may deliver to Tenant an additional request for such statement and
Tenant’s failure to deliver such statement to Landlord within ten (10) business
days after delivery of such additional request will constitute a Default under
this Lease.

(b) Landlord’s Obligations. Within ten (10) business days following any written
request which Tenant may make from time to time, Landlord agrees to execute and
deliver to Tenant a statement, in a form substantially similar to the form of
Exhibit “E-2” attached hereto, certifying to Landlord’s actual knowledge
(subject to any applicable exceptions set forth in such statement): (i) the
Commencement Date of this Lease; (ii) the fact that this Lease is unmodified and
in full force and effect (or, if there have been modifications, that this Lease
is in full force and effect, and stating the date and nature of such
modifications); (iii) the date to which the rent and other sums payable under
this Lease have been paid; (iv) that, to the best of Landlord’s knowledge, there
are no current defaults under this Lease by either Landlord or Tenant; and
(v) such other matters reasonably requested by Tenant. Landlord and Tenant
intend that any statement delivered pursuant to this Section 23(b) may be relied
upon by any prospective Transferee, lender, purchaser and/or investor of any
interest in Tenant or its interest under this Lease. Without limiting the
foregoing, if Landlord fails to deliver any such statement within such ten (10)
business day period, Tenant may deliver to Landlord an additional request for
such statement and Landlord’s failure to deliver such statement to Tenant within
ten (10) business days after delivery of such additional request will constitute
a Landlord default pursuant to Section 20 of this Lease, and Landlord shall be
liable for and shall pay to Tenant upon demand Five Hundred Dollars ($500.00)
per day for each day beyond the expiration of the foregoing second ten (10)
business day period that Landlord delays in delivering the statement to Tenant.

24. WAIVER. The waiver by either party of any breach of any term, covenant or
condition herein contained will not be deemed to be a waiver of any subsequent
breach of the same or any other term, covenant or condition herein contained.
The subsequent acceptance of rent or any other payment hereunder by Landlord
will not be deemed to be a waiver of any preceding breach by Tenant of any term,
covenant or condition of this Lease, other than the failure of Tenant to pay the
particular rent so accepted, regardless of Landlord’s knowledge of such
preceding breach at the time of acceptance of such rent. No acceptance by
Landlord of a lesser sum than the basic rent and additional rent or other sum
then due will be deemed to be other than on account of the earliest installment
of such rent or other amount due, nor will any endorsement or statement on any
check or any letter accompanying any check be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such installment or other amount or pursue any
other remedy provided in this Lease. The consent or approval of Landlord to or
of any act by Tenant requiring Landlord’s consent or approval will not be deemed
to waive or render unnecessary Landlord’s consent or approval to or of any
subsequent similar acts by Tenant.

 

-17-



--------------------------------------------------------------------------------

25. PARKING. So long as this Lease is in effect, Landlord grants to Tenant and
its employees, agents, customers, visitors, officers, contractors, licensees and
invitees the right to use the parking spaces described in Section 1(i) of this
Lease at no cost to Tenant. Landlord shall not reduce the surface parking on the
Land below the amount present on the Effective Date.

26. FORCE MAJEURE. If either Landlord or Tenant is delayed, hindered in or
prevented from the performance of any act required under this Lease by reason of
strikes, lock-outs, labor troubles, inability to procure standard materials,
restrictive governmental laws, regulations or orders or governmental action or
inaction (including failure, refusal or delay in issuing permits, approvals
and/or authorizations which is not the result of the action or inaction of the
party claiming such delay), riots, civil unrest or insurrection, war, terrorism,
bioterrorism, fire, earthquake, flood or other natural disaster, unusual and
unforeseeable delay which results from an interruption of any public utilities
(e.g., electricity, gas, water, telephone) including, without limitation,
utility service provider initiated “brown-outs” or “black-outs” or other unusual
and unforeseeable delay not within the reasonable control of the party delayed
in performing work or doing acts required under the provisions of this Lease
(each a “Force Majeure Delay”), then performance of such act will be excused for
the period of the delay and the period for the performance of any such act will
be extended for a period equivalent to the period of such delay.

27. SIGNS. At its sole cost and expense, Tenant shall be permitted to install
identification signage on the building that includes the Premises, as well as
monument and directional signage in locations reasonably required by Tenant. All
signage installed by Tenant hereunder shall comply with all applicable Laws.

28. QUIET ENJOYMENT. Landlord covenants and agrees with Tenant that upon Tenant
paying the rent required under this Lease and paying all other charges and
performing all of the covenants and provisions on Tenant’s part to be observed
and performed under this Lease, Tenant may peaceably and quietly have, hold and
enjoy the Premises in accordance with this Lease without hindrance or
molestation by Landlord or its employees or agents. Landlord shall not block,
impede or take other measures to restrict access of Tenant’s Parties to the
Premises in a manner that is not approved by Tenant, which approval shall not be
unreasonably withheld, conditioned or delayed.

29. EXTENSION OPTION.

(a) Subject to the terms of this Section, Landlord hereby grants to Tenant
one (1) option (the “Extension Option”) to extend the Term of this Lease with
respect to the entire Premises for three (3) years (“Option Term”), on the same
terms, covenants and conditions as provided for in this Lease during the initial
Term, except that Monthly Base Rent shall be established based upon ninety-five
percent (95%) of the “fair market rental rate” for the Premises for the Option
Term as defined and determined in accordance with the provisions of this
Section below. The Extension Option may be exercised by Tenant or any Transferee
of Tenant.

(b) The Extension Option must be exercised, if at all, by written notice
(“Extension Notice”) delivered by Tenant to Landlord no later than one hundred
eighty (180) days prior to the expiration of the initial Lease Term.

(c) The term “fair market rental rate” as used in this Section 29 shall mean the
annual amount per rentable square foot, which as of the date of determination is
projected for and throughout the Option Term to be acceptable to a willing,
non-equity, non-renewal tenant of credit worthiness comparable to Tenant, and a
willing landlord of a comparable building of similar physical characteristics
within Santa Clara county, California (the “Comparison Market”), in an arm’s
length transaction, leasing premises comparable in quality as the Premises,
taking into account the age and layout of the existing improvements in the
Premises and comparison leases and other items that professional real estate
brokers customarily consider, including, but not limited to, rental rates,
availability, tenant size and creditworthiness, tenant improvement allowances,
abatements, free rent, concessions and other additional rent charges and
allowance, and any other lease considerations, if any, then being charged or
granted by Landlord or the lessors of such similar office premises.

 

-18-



--------------------------------------------------------------------------------

(d) Landlord shall provide written notice of Landlord’s determination of the
fair market rental rate (“Landlord’s Estimate”) within thirty (30) days
following the exercise by Tenant of the applicable Extension Option. Tenant
shall have thirty (30) days (“Tenant’s Review Period”) after receipt of
Landlord’s notice of Landlord’s Estimate within which to accept such amount or
to object thereto in writing. Failure of Tenant to accept or object to
Landlord’s Estimate in writing within Tenant’s Review Period conclusively shall
be deemed Tenant’s objection to Landlord’s Estimate. If Tenant objects to or is
deemed to have objected to the Landlord’s Estimate, Landlord and Tenant will
meet to present and discuss their individual determinations of the fair market
rental rate for the Premises under the parameters set forth in Section 29(c)
above and shall diligently and in good faith attempt to negotiate a rental rate
on the basis of such individual determinations. Such meeting shall occur no
later than ten (10) business days after Tenant objects to, or is deemed to have
objected to, Landlord’s Estimate. The Parties shall each provide the other with
such supporting information and documentation as they deem appropriate. At such
meeting if Landlord and Tenant are unable to agree upon the fair market rental
rate, they shall each submit to the other their respective best and final offer
(“Final Offer”) as to the fair market rental rate. Tenant shall have the right
to withdraw the Extension Notice at any time on or prior to the fifth
(5th) business day following such a meeting (the “Outside Agreement Date”)
without liability. If Landlord and Tenant fail to reach agreement on such fair
market rental rate and Tenant does not withdraw the Extension Notice on or prior
to the Outside Agreement Date, the extension of this Lease shall be binding and
each party’s determination shall be submitted to arbitration, subject to the
provision so of this Section. For ten (10) business days after the Outside
Agreement Date, Landlord and Tenant shall use good faith, commercially
reasonable efforts to select a mutually acceptable independent MAI appraiser or
broker (“Appraiser”) who has been active over the five-year period ending on the
date of such appointment in appraising buildings (or in the case of a broker,
commercial leasing) in the Comparison Market with comparable physical
characteristics to the Premises and which has not been engaged by Landlord,
Tenant or any parent, subsidiary or affiliate thereof within the last three (3)
years. If Landlord and Tenant are not able to agree upon a mutually acceptable
Appraiser pursuant to the preceding sentence, then either Landlord or Tenant may
petition the local office of JAMS to appoint an Appraiser satisfying the
requirements of the previous sentence. The method of arbitration shall be that
known as the “baseball” type of arbitration: Each party shall submit to the
Appraiser its Final Offer made pursuant to this Section 29(d) in advance of the
hearing. The Appraiser shall be limited to awarding only one or the other of the
two figures submitted. Landlord and Tenant shall use commercially reasonable
efforts to cause the Monthly Base Rent for the Option Term to be determined at
least thirty (30) days prior to the start of the Option Term. The Appraiser’s
determination of the fair market rental rate shall be binding on the parties.

30. RIGHT OF FIRST REFUSAL.

(a) Tenant shall have an ongoing right of first refusal (“Refusal Option”) to
lease additional space contiguous to the Premises (“Refusal Space”). Prior to
entering into any lease that includes all or any portion of the Refusal Space,
Landlord shall notify Tenant in writing (“Landlord’s Notice”) of Landlord’s
receipt of an arms-length offer to lease such space that Landlord is willing to
accept from a bona fide third party offeror (“Bona Fide Offer”) and setting
forth the material terms of the Bona Fide Offer and such other terms as are
herein provided. Tenant shall have ten (10) business days after Tenant receives
Landlord’s Notice in which to notify Landlord in writing of its election to
lease the Refusal Space upon the terms set forth in Landlord’s Notice. If Tenant
declines to exercise this Refusal Option or fails to give such written notice
within the time period required, Tenant shall be deemed to have waived this
Refusal Option solely with respect to the transaction described in the
applicable Landlord’s Notice, and Landlord shall be free to lease the Refusal
Space to the bona fide offeror or any other third party on terms substantially
similar to those described in such Landlord’s Notice within six (6) months after
the delivery of such Landlord’s Notice.

(b) If Tenant exercises its right of first refusal hereunder, the term for the
Refusal Space shall be co-terminus with the Term hereunder. The Refusal Space
shall be offered to Tenant at the rental rate and upon such other terms and
conditions as are set forth in the Bona Fide Offer, but otherwise shall be
subject to the terms and conditions of the Lease.

 

-19-



--------------------------------------------------------------------------------

(c) If Tenant shall exercise the Refusal Option, the parties shall enter into an
amendment to the Lease within eight (8) business days adding the Refusal Space
to the Premises upon the terms and conditions set forth herein and making such
other modifications to the Lease as are appropriate under the circumstances.

(d) All rights of first refusal and other preferential rights granted by
Landlord to tenants of the Building after the date of this Lease shall be
subject to and subordinate to Tenant’s first refusal rights pursuant to this
Section.

31. MISCELLANEOUS.

(a) Keys. Concurrently with its delivery of the Premises to Tenant pursuant to
Section 4(a) of the Lease, Landlord shall provide Tenant one (1) key to the
Premises for each 250 rentable square feet in the Premises.

(b) Conflict of Laws. This Lease shall be governed by and construed solely
pursuant to the laws of the State of California, without giving effect to choice
of law principles thereunder.

(c) Successors and Assigns. Except as otherwise provided in this Lease, all of
the covenants, conditions and provisions of this Lease shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective heirs,
personal representatives, successors and assigns.

(d) Attorneys’ Fees. If either Landlord or Tenant should bring suit against the
other with respect to this Lease, then the non-prevailing party shall reimburse
the reasonable attorneys’ fees and litigation expenses (including without
limitation court costs) of the prevailing party.

(e) Terms and Headings. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. Words used in any gender include
other genders. The paragraph headings of this Lease are not a part of this Lease
and shall have no effect upon the construction or interpretation of any part
hereof.

(f) Prior Agreement; Amendments. This Lease constitutes and is intended by the
Parties to be a final, complete and exclusive statement of their entire
agreement with respect to the subject matter of this Lease. This Lease
supersedes any and all prior and contemporaneous agreements and understandings
of any kind relating to the subject matter of this Lease. There are no other
agreements, understandings, representations, warranties, or statements, either
oral or in written form, concerning the subject matter of this Lease. No
alteration, modification, amendment or interpretation of this Lease shall be
binding on the Parties unless contained in a writing which is signed by both
Parties.

(g) Authority. If either party executes this Lease as a corporation or
partnership, then such party represents and warrants that such entity is duly
qualified and in good standing to do business in California and that the
individuals executing this Lease on such party’s behalf are duly authorized to
execute and deliver this Lease on its behalf, and in the case of a corporation,
in accordance with a duly adopted resolution of the board of directors of such
party, a copy of which is to be delivered to the other party on execution
hereof, if requested by the other party, and in accordance with the by-laws of
such party, and, in the case of a partnership, in accordance with the
partnership agreement and the most current amendments thereto, if any, copies of
which are to be delivered to the other party on execution hereof, if requested
by the other party, and that this Lease is binding upon such party in accordance
with its terms.

(h) Ownership of Land and Building. Landlord represents and warrants to Tenant
as of the Effective Date that (i) Landlord is the sole owner of the fee interest
in the Land, the Building and all improvements thereon and thereto, (ii) no
person or party other than Tenant has a leasehold, license or other possessory
interest in or to the Premises, and (iii) except for the Deed of Trust dated
August 31, 2006 in favor of Citibank West, there are no Superior Mortgagees.

 

-20-



--------------------------------------------------------------------------------

(i) Separability. The provisions of this Lease shall be considered separable
such that if any provision or part of this Lease is ever held to be invalid,
void or illegal under any law or ruling, all remaining provisions of this Lease
shall remain in full force and effect to the maximum extent permitted by law.

(j) Counterparts. This Lease may be executed in one or more counterparts, each
of which shall constitute an original and all of which shall be one and the same
agreement.

[Signature Page Follows]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Lease to be duly executed by
their duly authorized representatives as of the date first above written.

 

TENANT:     LANDLORD: DYNAMIC DETAILS, INCORPORATED SILICON VALLEY, a Delaware
corporation     TAROB COURT PROPERTIES, LLC, a California limited liability
company By:   /S/ KURT E. SCHEUERMAN     By:   /S/ ROD KALUNE Name:   Kurt E.
Scheuerman     Name:   Rod Kalune Title:   Vice President & General Counsel    
Title:   Partner       THE RK LOGISTICS GROUP INC. By:   /S/ SALLY L. GOFF    
By:   /S/ ROD KALUNE Name:   Sally L. Goff     Name:   Rod Kalune Title:   Vice
President & Chief Financial Officer     Title:   President

 

-22-



--------------------------------------------------------------------------------

EXHIBIT “A-1”

DESCRIPTION OF LAND

Santa Clara County Assessor’s Parcel Number 086-36-039.



--------------------------------------------------------------------------------

EXHIBIT “A-2”

DEPICTION OF PREMISES

See Attached



--------------------------------------------------------------------------------

EXHIBIT “B”

STANDARDS FOR UTILITIES AND SERVICES

The following standards for utilities and services are in effect. Landlord
reserves the right to adopt nondiscriminatory modifications and additions
hereto.

Subject to the terms and conditions of the Lease and provided Tenant remains in
occupancy of the Premises, Landlord will provide or make available the following
utilities and services:

1. Landlord shall ventilate the Premises and furnish air conditioning or heating
sufficient for Tenant’s operations 24 hours per day, seven days a week. Further,
Landlord shall keep the Building’s HVAC units, ducts and related systems
(collectively, the “HVAC System”) in good condition and repair.

2. Landlord will make available to the Premises, 24 hours per day, seven days a
week, electric current sufficient for Tenant’s operations.

3. Landlord shall keep and maintain the Exterior Areas (including the Parking
Areas and landscaping) in good condition and repair, in a manner consistent with
first class office buildings in Santa Clara County, California.

4. Water will be available for drinking, lavatory and other purposes required by
Tenant. All water provided to the Premises shall be separately metered. Tenant
shall pay for water consumed in the Premises pursuant to the metered usage
multiplied by the actual rate charged to Landlord by its water provider, without
mark-up or surcharge of any kind, as and when bills are rendered.

5. Subject to Landlord’s prior approval of the plans and specifications
therefor, which approval shall not be unreasonably withheld, conditioned or
delayed, Tenant shall have the right, at Tenant’s sole cost and expense, to
install and maintain a security system within the Premises, so long as such
system is compatible with the Building Fire Life Safety System.

6. Landlord shall not decrease in any respect the level or quality of services
provided to the Premises during the Term.



--------------------------------------------------------------------------------

EXHIBIT “C”

ALTERATIONS

See Attached.



--------------------------------------------------------------------------------

EXHIBIT “D”

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

                      Attention:        

(Space Above This Line For Recorder’s Use Only)

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”),
is made and entered into as of the          day of             , 200_, by and
among                      (“Tenant”), whose address is                     ,
                    , a                      (“Landlord”), whose address is
                    , and                     , a                     
(“Lender”), whose address is                     .

A. Lender has agreed to make a mortgage loan (the “Loan”) to Landlord secured by
a deed of trust (the “Deed of Trust”) on Landlord’s interest in the real
property legally described in Exhibit “A” attached hereto (the “Premises”)

B. Tenant is the present lessee under that certain lease, dated as of        
            , 2007, made by and between Tenant, as Tenant, and Landlord, as
Landlord, demising a portion of the Premises and other property (said lease as
so amended being referred to as the “Lease”); and

C. Subject to the terms and conditions of this Agreement, Tenant has agreed to
subordinate its interest in the Lease to the lien of the Deed of Trust so long
as, among other things, Lender agrees not to disturb Tenant’s possession of the
portion of the Premises covered by the Lease (the “Demised Premises”).

NOW, THEREFORE, the parties hereby agree as follows:

1. Subordination. Subject to the terms and conditions hereinafter set forth, the
Lease, and the rights of Tenant in, to and under the Lease and the Demised
Premises, are hereby subjected and subordinated to the lien of the Deed of
Trust, and to any renewal, substitution, extension, modification or replacement
thereof.

2. Tenant Not To Be Disturbed. So long as Tenant is not in default (beyond any
period given Tenant by the terms of the Lease to cure such default) in the
payment of rent or additional rent or performance of any of the terms, covenants
or conditions of the Lease on

 



--------------------------------------------------------------------------------

Tenant’s part to be performed, (a) Tenant’s possession of the Demised Premises,
and its rights and privileges under the Lease shall not be diminished or
interfered with by Lender, and (b) Lender will not join Tenant as a party
defendant in any action or proceeding foreclosing the Deed of Trust unless such
joinder is necessary to foreclose such Deed of Trust and then only for such
purpose and not for the purpose of terminating the Lease. Lender represents and
warrants that it has received and reviewed a copy of the Lease.

3. Tenant to Attorn To Lender. If the Premises shall be sold by reason of
foreclosure (whether judicial or non judicial) or other proceedings brought to
enforce the Deed of Trust, or the Premises shall be transferred by deed in lieu
of foreclosure, the Lease shall continue in full force and effect as a direct
lease between the then owner of the Premises, who shall succeed to the rights
and duties of the Landlord, and Tenant for the balance of the term thereof.
Tenant shall attorn to Lender or any other such owner as its Landlord, said
attornment to be effective and self operative without the execution of further
instruments; provided, however, that Lender or any such other owner shall not be
(a) personally liable for any act or omission of Landlord or any prior landlord
which cannot be cured; (b) subject to any offsets or defenses which Tenant might
have against Landlord or any prior landlord except to the extent of Tenant’s
right to offsets set forth in the Lease; (c) required or obligated to credit
Tenant with any rent or additional rent for any rental period beyond the then
current month which Tenant might have paid Landlord or any prior landlord,
excluding any reconciliations as provided for in the Lease; or (d) liable for
the return of any security deposit unless and only to the extent such security
deposit shall have been actually received by Lender. Tenant hereby agrees that
upon the occurrence of any default under the Loan or the documents evidencing or
securing the same, and in the event of a demand on Tenant by Lender, or its
successors and assigns, for the payment to Lender or its successors and assigns
of the rent due under the Lease, Tenant will pay said rent to Lender and
Landlord hereby consents to said payment and releases Tenant from any and all
liability, damages, or claims in connection with any such payment or payments.
Landlord agrees that receipt by Tenant of any such demand shall be conclusive
evidence of the right of Lender to the receipt of said rental payments. Tenant
shall be under no obligation to pay rent to Lender or any such other owner until
Tenant receives written notice from Lender or any such other owner.

4. Notice of Default. If Landlord is in material default of one or more of its
obligations under the Lease, Tenant agrees to give written notice thereof to
Lender. Tenant further agrees that Lender shall have the right, but not the
obligation, to cure such default within thirty (30) days or if such default
cannot be cured within that time, then such additional time as may be reasonably
required to complete such cure, provided, that Lender commences such cure during
the initial thirty (30) day period and thereafter diligently prosecutes such
cure to completion.

5. Notice of Discharge. Landlord shall give notice to Tenant of the reconveyance
or other release of the Deed of Trust within thirty (30) days after the date the
reconveyance or other release is recorded.

6. Limitation. This Agreement shall not apply to any equipment, inventory,
merchandise, furniture, fixtures or other personal property owned or leased by
Tenant which is now or hereafter placed or installed on the Demised Premises,
and Tenant shall have the full right to remove said property at any time during
or at the expiration of the Lease term.

7. Notices. Any notice required or permitted to be given hereunder must be in
writing and may be given by personal delivery (including delivery by overnight
courier or an express mailing service) or by mail, if sent by registered or
certified mail, to the parties at their addresses set forth above. The addresses
to which notices shall be sent may be changed by any party by notice given
pursuant to this paragraph.

 



--------------------------------------------------------------------------------

8. Successors And Assigns. This Agreement and each and every covenant, agreement
and other provision hereof shall be binding upon and shall inure to the benefit
of the parties hereto and their representatives, successors and assigns.

9. Miscellaneous. This Agreement may not be modified other than by an agreement
in writing, signed by the parties hereto or by their respective successors in
interest. Nothing in this Agreement shall in any way impair or affect the lien
created by the Deed of Trust or the other lien rights of Lender.

10. Counterparts. This Agreement may be executed in counterparts which together
shall constitute but one and the same original.

[balance of this page left blank; signature page follows]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each caused this Subordination,
Non-Disturbance and Attornment Agreement to be executed as of the date first
above written.

 

“Lender”    Its:

 

“Landlord”        , a    

 

By:     Name:     Its:    

 

“Tenant”       , a    

 

By:     Name:     Its:    

[NOTARY BLOCKS TO BE ATTACHED PRIOR TO EXECUTION]

 



--------------------------------------------------------------------------------

EXHIBIT “E-1”

TENANT ESTOPPEL CERTIFICATE

The undersigned, _____________________________________________________
(“Tenant”), hereby certifies to
_________________________________________________________________________, as
follows:

1. Attached hereto is a true, correct and complete copy of that certain lease
dated                         , between ___________________, a ______________
(“Landlord”) and Tenant (the “Lease”), regarding the premises located at
_____________________________ (the “Premises”). The Lease is now in full force
and effect and has not been amended, modified or supplemented, except as set
forth in Section 4 below.

2. The Term of the Lease commenced on __________________, ______.

3. The Term of the Lease will expire on ___________________, ______.

4. The Lease has: (Initial one)

(                         ) not been amended, modified, supplemented, extended,
renewed or assigned.

(                         ) been amended, modified, supplemented, extended,
renewed or assigned by the following described terms or agreements, copies of
which are attached hereto:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

5. Tenant has accepted and is now in possession of the Premises.

6. Tenant and Landlord acknowledge that Landlord’s interest in the Lease will be
assigned to _________________ and that no modification, adjustment, revision or
cancellation of the Lease or amendments thereto shall be effective unless
written notice is given to _________________________, and that until further
notice, payments under the Lease may continue as heretofore.

7. The amount of Monthly Base Rent is $ ______________.

8. The amount of Security Deposit (if any) is $ ______________. No other
security deposits have been made except as follows:
_________________________________________________________________________________.

9. Tenant is paying the full lease rental which has been paid in full as of the
date hereof. No rent or other charges under the Lease have been paid for more
than thirty (30) days in advance of its due date except as follows:
____________________________________

_____________________________________________________________________________________.

10. All work required to be performed by Landlord under the Lease has been
completed except as follows:
_______________________________________________________________________.

11. To the actual knowledge of Tenant, There are no Defaults on the part of the
Landlord under the Lease except as follows:
___________________________________________________________.



--------------------------------------------------------------------------------

12. To the actual knowledge of Tenant, Tenant has NO defense as to its
obligations under the Lease and claims no set-off or counterclaim against the
other party except as follows:
__________________________________________________________

________________________________________________________________________________________.

13. Tenant has no right to any concession (rental or otherwise) or similar
compensation in connection with renting the space it occupies other than as
provided in the Lease except as follows:
________________________________________.

14. All provisions of the Lease and the amendments thereto (if any) referred to
above are hereby ratified.

The foregoing certification is made with the knowledge that
________________________________________________________ is relying upon the
representations herein made in funding a loan to Landlord in purchasing the
Premises.

IN WITNESS WHEREOF, this certificate has been duly executed and delivered by the
authorized officers of the undersigned as of ____________________, 2_____.

 

TENANT:             a          

 

By:          

SAMPLE ONLY

[NOT FOR EXECUTION]

  Print Name:             Print Title:          

 

By:             Print Name:             Print Title:          



--------------------------------------------------------------------------------

Page

EXHIBIT “E-2”

LANDLORD ESTOPPEL CERTIFICATE

The undersigned,
________________________________________________________________________
(“Landlord”), hereby certifies to
______________________________________________________________________________________,
as follows:

1. Attached hereto is a true, correct and complete copy of that certain lease
dated ________, between ______________, a ___________________ (“Landlord”) and
Tenant (the “Lease”), regarding the premises located at ________________________
(the “Premises”). The Lease is now in full force and effect and has not been
amended, modified or supplemented, except as set forth in Section 4 below.

2. The Term of the Lease commenced on ________________, ______.

3. The Term of the Lease will expire on _____________________, _____.

4. The Lease has: (Initial one)

(                     ) not been amended, modified, supplemented, extended,
renewed or assigned.

(                     ) been amended, modified, supplemented, extended, renewed
or assigned by the following described terms or agreements, copies of which are
attached hereto: _______________________________________________________________

____________________________________________________.

5. The amount of Monthly Base Rent under the Lease is
$_______________________________.

6. The amount of Security Deposit (if any) is $____________________. No other
security deposits have been made except as follows:
____________________________________________________________________________________________________

________________________________________________________.

7. Tenant is paying the full lease rental which has been paid in full as of the
date hereof. No rent or other charges under the Lease have been paid for more
than thirty (30) days in advance of its due date except as follows:
_______________________________.

8. To the actual knowledge of Landlord, there are no Defaults on the part of the
Tenant under the Lease except as follows:
_________________________________________________________________________________________________.

9. To the actual knowledge of Landlord, Landlord has no defense as to its
obligations under the Lease and claims no set-off or counterclaim against the
other party except as follows:
_______________________________________________________

___________________________________________________________.

[Signature Page Follows]



--------------------------------------------------------------------------------

Page

IN WITNESS WHEREOF, this certificate has been duly executed and delivered by the
authorized officers of the undersigned as of _______________________________, 2
_____.

 

LANDLORD:             a          

 

By:          

SAMPLE ONLY

[NOT FOR EXECUTION]

  Print Name:             Print Title:          

 

By:             Print Name:             Print Title:          